Attorney’s Docket Number: 5481/0671PUS1
Filing Date: 11/13/2020
Claimed Foreign Priority Date: none
Applicant: Kuo
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 04/22/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Group I invention (drawn to a semiconductor structure), in the reply filed on 04/22/2022, is acknowledged. Applicant indicated than claims 1-8 read on the elected Group Invention. The examiner agrees. Accordingly, pending in the instant application are claims 1-20 with claims 9-20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group Invention, there being no allowable generic or linking claim.
The traversal of the Group invention restriction is on the grounds that “it should be no undue burden on the Examiner to consider all claims in the single application”. This is not found persuasive. 
As set forth in the restriction requirement mailed on 03/07/2022, an alternative method, different from the one in claims 9-20, may be used to make the device in claims 1-8. The applicants have not provided any argument refuting the fact that a process materially different from that in claims 9-20 may be used to produce the claimed device. As such, examining both groups of claims would most likely require different searching fields, as evinced by their separate classification, thereby creating a burden on the examiner. Because of the above, the requirement is still deemed proper and is, therefore, made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4 recites among other limitations “wherein the substrate comprises: a first lower conductive layer disposed below a semiconductor substrate; a second lower conductive layer disposed below the first conductive layer; a first lower conductive plug disposed between and electrically connecting the first lower conductive layer and the second lower conductive layer”. However, the disclosure as filed is devoid of an embodiment having such arrangement of features.
The disclosure is objected to because of the following informalities:
- The paragraph numbering is inconsistent: the paragraph after Par. [0110] restarts at [0100].
- Par. [0107], L.1: amend to --in the pattern-loose region B--, in accordance with Par. [0104], L.1
- Par. [0113], L. 4: amend to --the depth D2 of the remaining portion--, in accordance with the labels used in Fig. 26  
  	Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities:
- Claim 1, L. 10: amend to -- .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 5 recites in part an arrangement of features “wherein the substrate comprises: a first lower conductive layer disposed below a semiconductor substrate; a second lower conductive layer disposed below the first conductive layer; a first lower conductive plug disposed between and electrically connecting the first lower conductive layer and the second lower conductive layer”.  However, it is unclear in view of the original disclosure, how one of skill in the art would make and/or use an invention having the claimed arrangement of features, since said disclosure is devoid of any conductive layer below a semiconductor substrate, with first and second conductive plugs further connected as claimed.   
Claims 6-8 depend of claim 5, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nag et al. (US2017/0213792).

Regarding Claim 1, Nag (see, e.g., Fig. 5) shows all aspects of the instant invention, including a semiconductor device structure (e.g., IC structure 50), comprising:
- a substrate (e.g., substrate 10) having a pattern-dense region and a pattern-loose region (e.g., left region with tightly spaced doped semiconductor patterns 12 vs. right region with loosely spaced patterns 12)
- a first conductive layer disposed over the substrate (e.g., local interconnect (LI) layer 16) 
- a first dielectric layer (e.g., dielectric cap 38 and /or insulator region 40) disposed over the first conductive layer
- a first conductive plug (e.g., contact 54) and a second conductive plug (e.g., another contact 54) disposed in the first dielectric layer; wherein the first conductive plug and the second conductive plug comprises copper (Cu) (see, e.g., Par. [0018],[0027]: 24/54 comprise Cu) and are separated from the first dielectric layer by a first lining layer comprising manganese (Mn) (see, e.g., Par. [0052]: liner 52 comprises Mn)
- wherein the first conductive plug and the second conductive plug have different aspect ratios (see, e.g., Fig. 5: leftmost 54 vs. rightmost 54).
Regarding Claim 2, Nag (see, e.g., Fig. 5 and Par. [0028]) shows a second conductive layer (e.g., of metal wires 56) disposed over the first conductive layer, wherein the first conductive layer and the second conductive layer comprise copper (Cu) (see, e.g., Par. [0018],[0028]: 24 and 56 comprise Cu), and the first conductive plug electrically connects the first conductive layer to the second conductive layer.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhosale et al. (US2022/0020638).

Regarding Claim 1, Bhosale (see, e.g., Fig. 10) shows all aspects of the instant invention, including a semiconductor device structure, comprising:
- a substrate (e.g., substrate 204) having a pattern-dense region and a pattern-loose region (e.g., left region associated with tightly spaced interconnects 906 vs. right region with loosely spaced interconnects 908)
- a first conductive layer disposed over the substrate (e.g., metal lines 208) 
- a first dielectric layer (e.g., dielectric 302) disposed over the first conductive layer
- a first conductive plug (e.g., via portion of interconnect 904) and a second conductive plug (e.g., via portion of interconnect 902) disposed in the first dielectric layer; wherein the first conductive plug and the second conductive plug comprises copper (Cu) (see, e.g., Par. [0051]: Cu is a suitable metal for 902-904) and are separated from the first dielectric layer by a first lining layer comprising manganese (Mn) (see, e.g., Par. [0049]: seed layer of CuMn)
- wherein the first conductive plug and the second conductive plug have different aspect ratios (see, e.g., Fig. 10: via 904 vs. via 902).
Regarding Claim 2, Bhosale (see, e.g., Fig. 10) shows a second conductive layer (e.g., trench portion of interconnect 904) disposed over the first conductive layer, wherein the first conductive layer and the second conductive layer comprise copper (Cu) (see, e.g., Par. [0038],[0051]: 208 and 904 comprise Cu), and the first conductive plug electrically connects the first conductive layer to the second conductive layer.
Regarding Claim 4, Bhosale (see, e.g., Fig. 10) shows that a width of the second conductive plug (e.g., via 902) is greater than a width of the first conductive plug (e.g., via portion of interconnect 904), and a height of the second conductive plug is greater than a height of the first conductive plug.

  Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose semiconductor device structures having some features similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814